Citation Nr: 1542013	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ISSUES

1.  Entitlement to an evaluation for tension headaches in excess of 10 percent prior to January 5, 2012, and 30 percent thereafter.

2.  Entitlement to an evaluation for a cervical spine disability in excess of 20 percent.

3.  Entitlement to an evaluation for left upper extremity radiculopathy associated with the cervical spine disability, in excess of 20 percent, effective April 28, 2015.

4.  Entitlement to an evaluation for right upper extremity radiculopathy associated with the cervical spine disability, in excess of 20 percent, effective December 23, 2011, and in excess of 40 percent, effective April 28, 2015.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 28, 2015.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active duty service from March 1971 to Match 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin.

By way of procedural background, in December 2011, the Board remanded the Veteran's tension headaches and cervical spine rating claims for further development.  A July 2014 Board decision denied the Veteran's cervical spine rating claim, and remanded the tension headaches rating claim for further development.  Such development has been completed, and the tension headaches rating claim is now returned to the Board for decision.  Meanwhile, an April 2015 order of the Court of Veterans Appeals (Court) granted a March 2015 joint motion by the parties to vacate that portion of the July 2014 Board decision that denied entitlement to an increased rating for the Veteran's cervical spine disability, and remanded that matter to the Board for further review.

Meanwhile, August 2012 and July 2015 rating decisions awarded additional separate ratings for left and right upper extremity radiculopathy associated with his cervical spine disability.  

Regarding the TDIU claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Veteran's claim of entitlement to a TDIU is part and parcel to his rating claims on appeal herein, and is therefore also on appeal before the Board.  Although a July 2015 rating decision awarded entitlement to a TDIU effective April 28, 2015, the issue of entitlement to a TDIU for the period prior to April 28, 2015, remains on appeal before the Board.

The Board notes that there is no evidence of record tending to indicate that the Veteran is housebound or in need of aid and attendance, or any related claim for special monthly compensation (SMC).  See Akles v. Derwinski, 1 Vet. App 118 (1991); see also, e.g., Ms. C.B. Evaluation, July 2015.

Also, the Board acknowledges that in July 2015, recent VA treatment records were associated with the claims file (before the case was transferred to the Board).  However, the Board notes that no treatment is shown for any headaches, and none of the records are relevant to the Veteran's claims for an increased rating for his cervical spine or for TDIU, except insofar as chronic neck pain is noted, which complaints of neck/cervical pain are redundant of evidence previously before the Board and have already been considered by the RO.  Also, the Board acknowledges that the Veteran recently submitted a July 2015 private opinion relating to his TDIU claim, and waived consideration by the RO of that opinion.  Therefore, the Board finds that these matters are ready for further appellate review.  See 38 C.F.R. § 20.1304 (2015); see also Correspondence, July 20, 2015 (waiving RO consideration of the July 2015 private TDIU opinion, and requesting case not be remanded for further development and that the Board issue a decision).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU for the period prior to January 5, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to January 5, 2012, the Veteran's tension headaches were manifested by pain relieved by Tylenol, but not completely prostrating and prolonged attacks.

2.  For the period beginning on January 5, 2012, the Veteran's tension headaches are characterized by very frequent completely prostrating and prolonged attacks (more than once a month) productive of severe economic inadaptability; the schedular rating criteria reasonably describe the claimant's disability level and symptomatology.

3.  The Veteran's cervical spine disability is manifested by pain and painful motion, with forward flexion limited to up to 20 degrees; there is no evidence of ankylosis, or of incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks in a 12-month period.

4.  From April 28, 2015, the Veteran's left upper extremity radiculopathy associated with his cervical spine disability is manifested by overall mild radiculopathy, with symptoms of decreased sensation in the left hand/fingers.

5.  For the period from September 11, 2005 to April 28, 2015 (including the one-year period prior to the filing of the claim), the Veteran's right upper extremity radiculopathy associated with his cervical spine disability manifested by symptoms of constant pain radiating from his cervical spine, mild numbness, and decreased sensation in the right hand/fingers.

6.  For the period from April 28, 2015, the Veteran's right upper extremity radiculopathy associated with his cervical spine disability is manifested by symptoms of overall moderate radiculopathy, with 4/5 muscle strength testing, decreased sensation in the right forearm and hand/fingers, constant moderate pain, and severe paresthesia/dysesthesia and numbness.

7.  The Veteran has been unemployed since 2001; his service-connected disabilities are tension headaches (10 percent prior to January 5, 2012, and 50 percent thereafter), a cervical spine disability (20 percent), left upper extremity radiculopathy (20 percent effective April 28, 2015), right upper extremity radiculopathy (20 percent from September 11, 2005, and 40 percent from April 28, 2015); his combined ratings are 30 percent from March 7, 2001, 40 percent from September 11, 2005, 70 percent from January 5, 2012, and 80 percent effective April 28, 2015.

8.  For the period beginning on January 5, 2012, the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to January 5, 2012, the criteria for an evaluation in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

2.  For the period beginning on January 5, 2012, the criteria for a maximum schedular evaluation of 50 percent for tension headaches are met; the criteria for referral for extraschedular consideration are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for an evaluation in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an evaluation in excess of 20 percent for left upper extremity radiculopathy associated with the Veteran's cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

5.  For the period from September 11, 2005 to December 22, 2011, the criteria for a separate 20 percent evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1-4.14, 4.120-4.124a, Diagnostic Code 8511 (2015).

6.  For the entire period prior to April 28, 2015, the criteria for an evaluation in excess of 20 percent for right upper extremity radiculopathy associated with the Veteran's cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

7.  For the period beginning on April 28, 2015, the criteria for an evaluation in excess of 40 percent for right upper extremity radiculopathy associated with the Veteran's cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

8.  For the period beginning on January 5, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In July 2015, the Veteran, by way of his representative, submitted written correspondence in which he waived the duties to notify and assist under the VCAA, and specifically requested that his claims not be remanded for any further development.  Regardless, VCAA compliance is addressed below.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Regarding the Veteran's claim for a TDIU, the period prior to January 5, 2012 is being remanded herein, and thereafter TDIU is granted herein effective January 5, 2012.  As such, the Board finds that any error under the VCAA with regard to the Veteran's TDIU claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the increased rating claims, the Board finds that letters dated October 2006, May 2008, and June 2008 fully satisfied the notice requirements of the VCAA regarding the increased rating claims.  The notice letters explained what evidence was necessary to substantiate the increased rating claims, and how VA assigns disability ratings and effective dates.  Although no VCAA notice was issued relating to the TDIU claim, the Board finds such error to be harmless, as the Veteran, by way of competent counsel, very explicitly waived any VCAA notice deficiencies in July 2015 correspondence, and specifically requested that the Board not remand the claim for further development under the VCAA, but rather to decide the claim.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and all private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

Regarding the tension headaches claim, the Veteran was afforded VA examinations in October 2006, January 2012, and April 2015.  Regarding his cervical spine and associated radiculopathy, the Veteran was afforded VA examinations in October 2006, December 2011, and April 2015.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  There is no evidence indicating that there has been a material change in the severity of the Veteran's tension headaches or cervical spine disability with associated radiculopathy since the last VA examinations.  See 38 C.F.R. § 3.327(a) (2015).  The Board adds that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

However, as pointed out by the March 2015 joint motion for remand by the parties, the October 2006 and December 2011 cervical spine VA examinations did not adequately address whether pain could significantly limit functional ability during flare-ups or with repeated use, expressed in terms of the degree of additional range of motion loss if feasible.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40 (2015).  Subsequently, the April 2015 VA examination was performed, which the Board finds adequately described whether pain could significantly limit functional ability during flare-ups or with repeated use.

Also, pursuant to the July 2014 Board remand, an October 2014 VA medical opinion was obtained relating to the Veteran's tension headaches to address whether the Veteran's headaches relate to a traumatic brain injury (TBI), and the April 2015 VA examiner also addressed this question.  The Board finds that the examiners adequately answered all of the questions posed by the Board, and provided thorough rationales for their conclusions, particularly the more detailed April 2015 VA examiner's opinion.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As a final matter, the Board notes that the Veteran's claims for increased ratings for his tension headaches and cervical spine disability were previously remanded back in December 2011 in order to obtain more recent VA treatment records, because the Veteran indicated in statements that his disabilities had worsened since his last VA examination.  Pursuant to the Board's remand directives, all of the Veteran's more recent VA treatment records were associated with the claims file, and he was afforded new VA examinations discussed above.  Therefore, the Board finds there was also substantial compliance with the prior December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Tension Headaches

The Veteran's tension headaches are currently assigned a 10 percent rating prior to January 5, 2012, and 30 percent thereafter under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a (2015).  The Veteran seeks increased ratings.  See Claim, September 2006.

Diagnostic Code 8100, migraines, provides a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded VA examinations in October 2006, January 2012, and April 2015.  A VA medical opinion was also obtained in October 2014.

The October 2006 VA examination report reflects the Veteran reported experiencing a constant 5/10 throbbing headache on the top of his head.  During flare-ups, he reported his only change in symptoms was an increase in severity to 9/10, and it was noted that they were alleviated by Tylenol.  He reported experiencing flare-ups three to four times per week.  It was noted that there was no functional loss due to flare-ups, and that he is able to perform normal activities, but tries to do so at a slower pace.  The Veteran did not report symptoms of associated photophobia, nausea, vomiting, auras, or seizures.  His headaches were noted as not prostrating in nature, but that the Veteran does try to relax during flare-ups.

The January 2012 VA examination report reflects the Veteran reported experiencing pounding headaches daily, with constant pain on both sides of his head, aggravated by turning his head.  He reported associated symptoms of nausea and vision changes.  The examiner noted that the Veteran experiences very frequent prostrating and prolonged attacks, and noted prostrating attacks more than once per month.  The examiner noted regarding the affect of the headaches on the Veteran's ability to perform occupational tasks, that although the Veteran was trained in many forms of physical labor, he was totally unable to perform such because movement exacerbates his head pain.

The April 2015 VA examination report reflects that the Veteran reported experiencing throbbing headache pain on both sides of his head, worsened with physical activity, three days a week, that he treats with rest or medication, and which symptoms he reported resolve within hours.  He also reported symptoms of light sensitivity.  The examiner noted that the Veteran experiences prostrating attacks once per month.  The examiner also noted that the Veteran did not experience very prostrating and prolonged attacks productive of severe economic inadaptability.  With regard to the impact of the Veteran's headaches on his occupational functioning, the examiner opined that the Veteran requires rest during his headaches.

The Board has also reviewed all of the Veteran's VA treatment records, which do not show symptoms more severe than those noted by the VA examiners.

The Board also acknowledges a June 2015 opinion from Ms. C.B., a vocational consultant, submitted in support of the Veteran's TDIU claim, which claim is remanded below for further development.  Insofar as her report may relate to the severity of the Veteran's tension headaches, although her transcription of the Veteran's reported symptoms does not in itself constitute medical evidence, nevertheless, the Board acknowledges that the Veteran apparently reported in a telephone interview that he was having difficulty sleeping due to head, neck, and arm pain, requiring taking naps during the daytime, and that he reported difficulty scheduling to perform personal activities as a result.  The Board also acknowledges that Ms. C.B. opined, in short, that he the Veteran has been "totally disabled from all productive and competitive employment" since 2001 due to his service-connected headaches and cervical spine.  As explained below, the Board has awarded a TDIU effective from January 5, 2012, and remanded entitlement prior to for extraschedular consideration.

For the period prior to January 5, 2012, in light of the above evidence of record, the Board finds that the preponderance of the evidence is against awarding an evaluation in excess of 10 percent for the Veteran's tension headaches.  As shown above, the October 2006 VA examination report reflects the Veteran's headaches were not prostrating, that they were alleviated by Tylenol, and that despite the headache pain, the Veteran was still able to perform his daily activities and there was no functional loss due to headaches.  The Board notes that, without any prostrating attacks noted, the Veteran's symptoms do not even meet the 10 percent rating criteria under Diagnostic Code 8100.

For the period beginning on January 5, 2012, in light of the January 2012 VA examiner's findings and conclusions, the Board finds that the criteria for the maximum 50 percent schedular rating have been met (which 50 percent rating is already assigned effective from April 28, 2015).  The January 2012 VA examiner noted that the Veteran experiences prostrating attacks more than once per month, and that although he was trained in many forms of physical labor, he was totally unable to perform such work because movement exacerbates his head pain. Although the Board acknowledges that the VA examiner did not note that the Veteran's headaches were  productive of "severe economic inadaptability" per se, the fact that he was noted as no longer able to perform any physical labor, with his career having been in many forms of physical labor, the Board finds such evidence to be of a level of severity contemplated by "severe economic inadaptability." 

The Board has also considered whether the Veteran would be entitled to higher ratings for the entire period on appeal under any other diagnostic code.  In that regard, as explained in the VCAA section above, the Board previously remanded the claim so that a VA medical opinion could be obtained as to whether the Veteran's headaches were related to a TBI, which would then involve rating his headaches under the TBI guidelines.  However, in light of the medical opinions of the October 2014 and April 2015 VA examiners, discussed in detail below, particularly the April 2015 VA examiner's more detailed opinion, the Board finds that no TBI is shown and, therefore, rating the Veteran's headaches under the TBI guidelines is not appropriate or warranted.

The October 2014 VA medical opinion reflects the examiner opined that the Veteran's headaches were not the result of a TBI in service because their onset was several years after service, whereas headaches due to a TBI are noted at the time of a TBI or within a week thereafter.

The April 2015 VA examiner opined that the Veteran's headaches are less likely than not related to any TBI.  The VA examiner reasoned that the Veteran had no history of any diagnosis of a TBI, neither in his service treatment records nor his VA treatment records.  While the examiner acknowledged the Veteran's history of a motor vehicle accident in service in October 1971, the examiner noted that the service records only show neck pain and nausea were noted, that he was treated with a neck brace, and there was no diagnosis of any TBI or concussion (the Board adds that the diagnosis was a cervical sprain/strain).  Furthermore, the examiner also pointed out that the Veteran's February 1973 separation report of medical history reflects he checked the box "no" when asked if he incurred any head injury in service.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . . [I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's migraine headaches is inadequate.  For the period prior to January 5, 2012, the Veteran's the manifestations of his tension headaches consisting of mostly throbbing pain relieved by Tylenol, which symptoms were noted as not resultant in any functional loss, were not even of a level of severity contemplated by the currently assigned 10 percent rating, which contemplates prostrating attacks.  For the period beginning on January 5, 2012, the Veteran's headaches were manifested by prostrating attacks more than once per month, and the examiners opined that his headaches render  him unable to perform physical labor.  The Board finds that the criteria for the 50 percent rating under Diagnostic Code 8100 squarely contemplate frequent prostrating attacks productive of severe economic inadaptability.  Furthermore, the Board finds that these criteria more than contemplate the level of severity of the types of symptoms reported by the Veteran to Ms. C.B. around June 2015, i.e., such as head pain and difficulty scheduling to perform personal activities.  In particular, this is viewed as the reason the Board has found severe economic inadaptability, as contemplated by the maximum rating criteria assigned.  As such, no exceptional disability picture is shown rendering the available schedular criteria inadequate and, therefore, referral for an extraschedular rating is not appropriate for any time during the entire period on appeal.

Therefore, in summary, the Board concludes that a preponderance of the evidence is against assigning an evaluation for the Veteran's tension headaches in excess of 10 percent for the period prior to January 5, 2012; a 50 percent rating is warranted for the period beginning on January 5, 2012; and the preponderance of the evidence is against assigning an evaluation in excess of 50 percent beginning on January 5, 2012.  The benefit of the doubt rule is not for application.

B.  Cervical Spine

The Veteran's cervical spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5242, effective March 7, 2011.  See 38 C.F.R. § 4.71a (2015).  He also has separate ratings for associated left upper extremity radiculopathy of 20 percent under Diagnostic Code 8512, effective April 28, 2015, and for associated right upper extremity radiculopathy of 20 percent under Diagnostic Code 8511, effective December 23, 2011, and 40 percent effective April 28, 2015.  See 38 C.F.R. § 4.124a (2015).  The Veteran seeks increased ratings.  See Claim, September 2006.

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities. 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2015).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).

Diagnostic Code 8511 provides the rating criteria for paralysis of the nerves of the middle radicular group where incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating is warranted for complete paralysis. Complete paralysis contemplates that adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  38 C.F.R. § 4.124a.

Diagnostic Code 8512 provides the rating criteria for paralysis of the nerves of the lower radicular group, where incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 70 percent rating is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

The Veteran was afforded VA examinations relating to his cervical spine claim in October 2006, December 2011, and April 2015.  

The October 2006 VA examiner noted that the Veteran reported constant pain radiating down his right shoulder and into his right arm, and he also reported experiencing numbness in his right fourth and fifth fingers.  The examiner noted that the Veteran had no flare-ups.  With regard to functional loss, the Veteran reported he had to roll out of bed in the morning and had difficulty putting his shirt on due to neck pain.  Range of motion testing revealed forward flexion to 30 degrees.  The examiner noted that no additional functional loss was shown after five repetitions.  Bilateral upper extremity strength was intact, but pinprick sensation was diminished in the right hand in the ulnar nerve distribution compared to the left.  The examiner noted the Veteran was seen by VA neurosurgery in May 2006, that EMG studies were noted as negative, and x-rays and an MRI showed no significant canal or foraminal stenosis and no clinical evidence of myelopathy.  It was noted that an MRI showed, among other things, degenerative disc disease.   The examiner recorded a diagnosis of cervical spine degenerative disc disease.

The December 2011 VA examination report reflects the Veteran reported increased pain.  The examiner noted the Veteran reported flare-ups of pain in the mornings, and when he picks up heavy objects.  Range of motion testing revealed forward flexion to 25 degrees.  After repetitive use testing, the examiner noted that forward flexion was further limited to 20 degrees.  The examiner noted that the Veteran's functional loss or additional limitation of motion after repetitive use was due to painful motion, weakened movement, and excess fatigability.  Sensory examination revealed decreased light touch sensation in the right hand/fingers.  The examiner noted that no radicular pain or paresthesia was shown in any of the Veteran's extremities, although mild numbness was noted in the right upper extremity.  No other neurologic abnormalities relating to the Veteran's cervical spine were found on examination.  The examiner opined that the Veteran had IVDS, with incapacitating episodes of at least one week but less than two weeks over the last 12 months.  With regard to the effect of the Veteran's cervical spine disability on his ability to work, the examiner noted the Veteran reported he had to stop working in 2001 due to neck pain.  The examiner also opined that the Veteran's condition could significantly limit his functional ability due to decreased range of motion.  The examiner diagnosed cervical spine degenerative disc disease, and also noted signs of radiculopathy in the right hand.

The April 2015 VA examiner noted the Veteran reported constant neck pain, and that turning his head caused sharp shooting pain to radiate down his right arm.  He also reported difficulty sleeping due to pain, and hearing grinding or crunching with movement.  The Veteran also reported right arm pain, hand weakness, and numbness in his right fourth and fifth fingers.  He was noted as right hand dominant.  No bowel or bladder incontinence was noted.  The Veteran reported that during flare-ups, he experienced swelling in his neck and headaches.  His functional impairment in his own words was that he had difficulty turning his head to cross the street, and with sudden movements.  Range of motion testing revealed forward flexion to 35 degrees, with no additional functional loss shown after three repetitions.  The examiner further noted that repeated use over time involved functional loss due to pain, but such additional functional loss could not be described in terms of additional limitation of motion because such repeated use over time was not able to be observed.  With regard to the Veteran's reported flare-ups, the examiner noted that during flare-ups, pain significantly limited functional ability, but that he could not describe such functional loss in terms of additional limitation of motion because the Veteran was not being examined during a flare-up.  The examiner also noted muscle spasm and guarding resulting in an abnormal gait.  Muscle strength testing revealed right elbow extension and flexion strength of 4/5, and right finger flexion and abduction of 4/5.  Sensory exam revealed decreased light touch sensation in the right forearm, and the right and left hands/fingers.  With regard to whether the Veteran had radicular symptoms, right upper extremity moderate constant pain, severe paresthesia/dysesthesia, and severe numbness were all noted.  Overall, the examiner opined that the Veteran's right upper extremity radiculopathy was moderate, and his left upper extremity radiculopathy was mild.  The examiner noted that no other neurologic abnormalities were shown, and no ankylosis was shown.  The examiner noted that the Veteran did not have episodes of IVDS requiring bed rest.  It was noted that x-rays revealed degenerative joint disease and degenerative disc disease.  Regarding the Veteran's occupational functioning, the examiner noted that the Veteran's work history was in construction, and also as a machinist and wiring equipment, and that the Veteran reported he quit in 2001 due to neck and arm pain.  The examiner also noted that the Veteran's cervical spine disability requires taking it easy doing household chores and resting.

A December 2012 VA medical opinion was also obtained relating to the Veteran's cervical spine, which the Board finds to be inadequate because the examiner, a podiatrist, opined she could not provide an opinion without resorting to mere speculation.

The Board also acknowledges that the June 2015 private vocational assessment from Ms. C.B. reflects she reported having conducted a telephone interview of the Veteran, and that he reported symptoms including neck pain causing difficulty sleeping and resultant daytime fatigue, and that his neck lists to the left and often feels swollen and spasmodic, and that he believes he has decreased right arm strength due to his cervical spine disability.  The Board also acknowledges that she opined that the Veteran is totally disabled and unable to work due to his headaches and cervical spine disabilities (and TDIU based thereon has been granted herein effective from January 5, 2012, with the earlier period being remanded herein for extraschedular consideration).

The Board has also reviewed all of the VA treatment records, which do not show any symptoms more severe than that shown on the VA examinations noted above.

The Board will now address the Veteran's cervical spine disability rating, and then will separately address separate ratings for associated neurologic symptomatology.

In light of all of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's cervical spine disability meets or more nearly approximates the criteria for the next higher 30 percent rating under the General Rating Formula.  As shown above, forward flexion has never been shown to be limited to 15 degrees or less, and no ankylosis is shown.  Even when pain is considered, limitation has been at most to 20 degrees.  Also, he is not shown to meet the criteria for a 40 percent rating under the Formula for Rating IVDS, because incapacitating episodes of a total duration of at least four weeks over 12 months are not shown.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).  The Veteran has complained of pain, painful motion, weakness, and limitation of motion, which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the December 2011 VA examiner noted that the Veteran has no flare-ups, and that range of motion testing revealed there was no additional functional loss shown after five repetitions.  The April 2015 VA examiner noted that no additional functional loss shown after three repetitions, and that although repeated use over time involved functional loss due to pain, such additional functional loss could not be described in terms of additional limitation of motion because such repeated use over time was not able to be observed.  Similarly, with regard to the Veteran's reported flare-ups, the examiner noted that during flare-ups, pain significantly limited functional lability, but again that he could not describe such functional loss in terms of additional limitation of motion because the Veteran was not being examined during a flare-up.  Therefore, additional functional loss due to pain, painful motion, and weakness is already fully contemplated by the current 20 percent rating.

Regarding the Veteran's associated left upper extremity radiculopathy, the December 2011 VA examiner only noted right upper extremity radiculopathy, but no left upper extremity.  The April 2015 VA examination report showed left upper extremity radiculopathy, with decreased light touch sensation in the left hands/fingers, which the examiner specifically described as "mild," and not "moderate" or "severe."  Based thereon, the Board finds that the Veteran's "mild" left hand/finger numbness is already contemplated by the currently assigned 20 percent rating under Diagnostic Code 8512, which contemplates "mild" incomplete paralysis, and the Board finds that the preponderance of the evidence is against finding that a higher rating is warranted for "moderate" symptoms.  The Board further notes that the Veteran's "mild" symptoms would not be entitled to a higher rating under any other diagnostic code.  The Board also notes, regarding the April 28, 2015 effective date assigned, that although a couple of left arm pain complaints are shown several years prior, i.e., in September 2006 and October 2006 VA treatment records, no left upper extremity radiculopathy was diagnosed until the April 2015 VA examination, and the Board finds that there is otherwise no continuity shown in the Veteran's complaints to warrant assignment of a separate rating prior to the date presently assigned.  

With regard to the Veteran's right upper extremity radiculopathy, the Board finds that the 20 percent rating, initially set by the AOJ as effective December 23, 2011, is warranted dating back further for the entire period on appeal.  Although radiculopathy was not formally diagnosed on VA examination in October 2006, the VA examiner nevertheless noted constant pain radiating down his right shoulder and into his right arm, numbness in his right fingers, and diminished pinprick sensation, all of which symptoms are very similar to those shown on VA examination in December 23, 2011 when the formal diagnosis was made.  Therefore, the Board finds that the 20 percent rating should be effective earlier than December 23, 2011, and specifically for the entire period on appeal (prior to the higher, 40 percent rating effective from April 28, 2015).

Furthermore, regarding the right upper extremity radiculopathy, with regard to the one-year period prior to the Veteran's September 11, 2006 increased rating claim (stamped-received date), see 38 C.F.R. § 3.400(o), the Board further finds that the 20 percent rating must be awarded back to September 11, 2005, one year prior to the filing of his September 2006 claim for an increase, because the VA treatment records clearly show continued complaints of right upper extremity pain and numbness dating back to September 2005.  An EMG was ordered, which was then performed in October 2005.  The clinician noted "mild" right upper extremity symptomatology, although the EMG itself was noted as negative.  Further complaints are shown in a May 2006 VA neurology record.  The Board acknowledges the symptoms reported by the Veteran in his December 2009 correspondence, including right arm and right finger pain and finger numbness.  Although the Board acknowledges that EMG testing was technically noted as "negative," because the Veteran's same complaints were ultimately diagnosed as right upper extremity radiculopathy associated with his cervical spine disability (see, e.g., April 2015 VA examination report), the Board finds that awarding the 20 percent rating for such symptomatology dating back to September 11, 2005, one year prior to the filing of his claim for an increase, is warranted.

With regard to whether an evaluation in excess of 20 percent is warranted for the period prior to April 28, 2015 for the Veteran's right upper extremity radiculopathy, the Board notes that under Diagnostic Code 8511, a 20 percent rating contemplates "mild" incomplete paralysis (for major and minor).  As shown above, no radiculopathy was even formally diagnosed on examination in October 2006, and the December 2011 VA examiner only noted there was "mild" numbness in the right upper extremity.  The Board adds that "mild" symptoms would be likewise rated as 20 percent disabling under diagnostic codes 8510, 8512, and 8513.

With regard to whether an evaluation in excess of 40 percent is warranted for the period beginning on April 28, 2015 for the Veteran's right upper extremity radiculopathy, although the Board acknowledges that the April 2015 VA examiner noted right upper extremity symptoms of moderate constant pain, but severe paresthesia/dysesthesia and numbness, the examiner opined that overall, the Veteran's right upper extremity radiculopathy was "moderate," not "severe," and the Board cannot substitute its own medical judgement for that of the competent VA medical examiner.  Rather, the Board gives great deference to the VA examiner's opinion regarding the overall severity of the Veteran's radiculopathy based on his medical education, training, and experience, and based on his interview of the Veteran, examination of him, and review of the claims file.  There Board adds that there is no competent medical evidence showing more severe symptomatology for this period to meet the criteria for the next higher ratings under Diagnostic Code 8511.  The Board further adds that "moderate" symptoms would likewise be rated as 40 percent disabling (major) under these codes.

The Board acknowledges the Veteran's statements regarding his symptomology.  However, the Veteran's reported cervical spine symptoms, even during flare-ups, do not meet the schedular criteria for a higher rating for his cervical spine disability under the General Rating Formula (i.e., they do not show forward flexion to 15 degrees or less) or under the Formula for Rating IVDS (i.e., they do not show having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months).  He has reported pain, swelling, and headaches during flare-ups, but not, for example, being totally unable to move his head or barely move it.  With regard to the Veteran's associated left and right upper extremity radiculopathy, the Board ultimately finds the VA examiner's reports to be the most probative regarding their severity based on the examiner's medical education, training, and experience, as well as based on their having interviewed the Veteran and examined him, including but not limited to sensory and reflex examination.  

The Board has considered whether referral for an extraschedular rating is appropriate.  With regard to the first prong of Thun, the Board finds that the scheduler rating criteria reasonably describe the claimant's disability level and symptomatology, and that the Veteran's disability picture is contemplated by the rating schedule, and, therefore, that no referral is required.  Thun at 115.  As discussed above, the General Rating Formula already contemplates the Veteran's limitation of motion of his cervical spine, including limitation of motion due to pain and muscle spasms. The Veteran has also on occasion reported difficulty sleeping due to the pain he experiences due to the cervical spine disability.  No separate sleep disorder has been diagnosed, nor have symptoms been treated.  In essence, the Veteran's sleep difficulties are a direct result of his neck pain, and that pain is expressly contemplated by the criteria, and the main basis of his rating.  As such, the Board finds that the consequent results of his neck pain are encompassed in the criteria.

Also, the Veteran's reports of incapacitating episodes requiring bed rest are already contemplated by the Rating Formula for IVDS.  Also, his reports of numbness and paresthesia are already contemplated by the separately assigned ratings under Diagnostic Codes 8511 and 8512 for his associated upper extremity radiculopathy.  As such, referral for an extraschedular rating is not appropriate for any time during the entire period on appeal.  While the Board acknowledges that the Veteran has maintained that he has not worked since 2001 due to his headaches and cervical spine disability, and that he has submitted the June 2015 private vocational assessment from Ms. C.B. in support thereof, the Board notes that entitlement to a TDIU effective January 5, 2012, is granted herein, and the issue of entitlement prior to that date is being remanded for further development.  These statements do not negate the fact that the rating criteria adequately describe and contemplate the Veteran's cervical spine and associated radiculopathy symptomatology.

Therefore, in summary, the Board concludes that a preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's cervical spine disability; a 20 percent evaluation is warranted for right upper extremity radiculopathy associated with the Veteran's cervical spine disability for the period from September 11, 2005 to December 22, 2011; entitlement an evaluation for associated right upper extremity radiculopathy in excess of 20 percent prior to April 28, 2015, and 40 percent thereafter, is not warranted; and entitlement to an evaluation in excess of 20 percent for left upper extremity radiculopathy is not warranted.  

C.  TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2015); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VAOGCPC 2005-05 held that 38 C.F.R. § 4.16 permits VA to award TDIU ratings based on temporary (i.e., non-permanent) inability to follow a substantially gainful occupation, except that under 38 C.F.R. § 3.340(a)(1), "[t]otal ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule," and not every period of inability to work will establish an inability to pursue a substantially gainful occupation.  "Schedular ratings are intended to compensate for considerable periods of time lost from work, which strongly suggests that VA does not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability."  See id.  "Depending upon the facts of each individual case, a period of incapacity lasting for days, weeks, or even months would not necessarily render the veteran unable to pursue a substantially gainful occupation."  See id.  Determinations should be made on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See id.

TDIU has been awarded by the RO effective from April 28, 2015.  Here, the Board will address entitlement to a TDIU for the period from January 5, 2012, to April 27, 2015.  The period prior to January 5, 2012, is being referred herein for extraschedular consideration, as explained in detail in the remand section below.

The Veteran is currently service-connected for tension headaches (10 percent prior to January 5, 2012, and 50 percent thereafter), a cervical spine disability (20 percent), left upper extremity radiculopathy (20 percent effective April 28, 2015), right upper extremity radiculopathy (20 percent from September 11, 2005, and 40 percent from April 28, 2015).  Therefore, his combined ratings are 30 percent from March 7, 2001, 40 percent from September 11, 2005, 70 percent from January 5, 2012, and 80 percent effective April 28, 2015.  

As shown above, the Veteran's combined rating has been at least 70 percent since January 5, 2012, with at least one disability rated at or greater than 40 percent disabling (headaches at 50 percent).  Therefore, effective January 5, 2012, the schedular criteria have been met.  
Regarding the Veteran's tension headaches, as noted above, the January 2012 VA examiner opined that although the Veteran was trained in many forms of physical labor, he was totally unable to perform such because movement exacerbates his head pain.  

Regarding the Veteran's cervical spine disability with associated upper extremity radiculopathy, the December 2011 VA examiner opined noted the Veteran stopped working in 2001 due to neck pain, and opined that the Veteran's condition could significantly limit his functional ability due to decreased range of motion.  

The April 2015 VA examiner noted that the Veteran's work history was in construction, and also as a machinist and working with wiring equipment, and that the Veteran stopped working in 2001 due to neck and arm pain.  The examiner also noted that the Veteran's cervical spine disability requires taking it easy doing household chores and resting.

The Board also acknowledges a recent June 2015 private vocational assessment from Ms. C.B., in which she noted a review of the medical records and interview of the Veteran, and opined that the Veteran has been "totally disabled from all productive and competitive employment" since 2001 due to his service-connected headaches and cervical spine.

In light of all of the above evidence of record, as well as all of the statements from the Veteran and his representative, the Board finds that entitlement to a TDIU from January 5, 2012, is warranted.  All of the above opinions - except the April 2015 VA examiner's opinion addressing the cervical spine disability, which did not adequately address the question of TDIU - show that the Veteran has not been able to work since 2001 due to his service-connected headaches and cervical spine disability.  Therefore, the Board finds that a TDIU is warranted from January 5, 2012, the date as of which the schedular criteria were met.




ORDER

For the period prior to January 5, 2012, entitlement to an evaluation in excess of 10 percent for tension headaches is denied.

For the period from January 5, 2012 to April 27, 2015, entitlement to an evaluation of 50 percent for tension headaches is granted, subject to regulations applicable to the payment of monetary benefits.

For the period beginning on January 5, 2012, entitlement to an evaluation in excess of 50 percent for tension headaches is denied.

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for left upper extremity radiculopathy associated with the Veteran's cervical spine disability is denied.

For the period from September 11, 2005 to December 22, 2011, entitlement to a separate 20 percent evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine disability is granted, subject to regulations applicable to the payment of monetary benefits.

For the period prior to April 28, 2015, entitlement to an evaluation in excess of 20 percent for right upper extremity radiculopathy associated with the Veteran's cervical spine disability is denied.

For the period beginning on April 28, 2015, entitlement to an evaluation in excess of 40 percent for right upper extremity radiculopathy associated with the Veteran's cervical spine disability is denied.

For the period from January 5, 2012, to April 27, 2015, entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

REMAND

The Veteran has been awarded a TDIU effective January 5, 2012.  As his TDIU claim is part and parcel to his claims for increased ratings, entitlement to a TDIU for the period prior to January 5, 2012, remains on appeal.

As explained above, the Veteran is presently service-connected for tension headaches (10 percent prior to January 5, 2012, and 50 percent thereafter), a cervical spine disability (20 percent), left upper extremity radiculopathy (20 percent effective April 28, 2015), right upper extremity radiculopathy (20 percent from September 11, 2005, and 40 percent from April 28, 2015).  Therefore, his combined ratings are 30 percent from March 7, 2001, 40 percent from September 11, 2005, 70 percent from January 5, 2012, and 80 percent effective April 28, 2015.  

The schedular criteria for a TDIU have not been met prior to January 5, 2012 (as no disability is rated as 60 percent disabling, and he did not have a combined rating of 70 percent).  However, in light of the fact that the Veteran has not worked since 2001, and in light of the opinions of the VA examiners regarding the effect of the Veteran's disabilities on his occupational functioning, as well as the recent June 2015 vocational assessment of Ms. C.B., the Board finds that this matter should be remanded to the Director of VBA's Compensation Service, for extraschedular consideration.  

In addition, the Veteran has not been provided with VCAA-compliant notice regarding his TDIU claim.  Therefore, this matter should be remanded so that the Veteran may be afforded with proper notice under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA-compliant notice for the TDIU claim.

2.  Refer the Veteran's TDIU claim (for the period prior to January 5, 2012) to the Director, Compensation Service, for extraschedular consideration.  Review of the entire file is required; however, attention is invited to the VA opinions of record, dated in December 2011, January 2012, and April 2015, as well as the private vocational assessment in June 2015.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


